47 F.3d 1172
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Thomas John SMITH, Defendant-Appellant.
No. 94-1123.
United States Court of Appeals, Sixth Circuit.
Feb. 22, 1995.

Before:  GUY, BOGGS and SILER, Circuit Judges.

ORDER

1
Thomas John Smith appeals his judgment of conviction entered on his plea of guilty to conspiracy to distribute cocaine and cocaine base in violation of 21 U.S.C. Secs. 841 and 846 and 18 U.S.C. Sec. 2.  The district court sentenced Smith to 70 months of imprisonment, four years of supervised release and imposed a $50 special assessment.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In his timely appeal, Smith's counsel has filed a motion to withdraw his representation and a brief in compliance with Anders v. California, 386 U.S. 738 (1967).  Although invited to do so, Smith has not responded to counsel's motion to withdraw.


3
Upon review, we conclude that the district court properly accepted Smith's guilty plea.  The record clearly reflects that Smith knowingly, voluntarily and intelligently entered his guilty plea.  See Brady v. United States, 397 U.S. 742, 749 (1970).  The district court explained to Smith the rights that he was waiving by pleading guilty and the potential sentence that he faced as a result of his guilty plea.  Smith acknowledged his guilt to the crime that he committed, including his actions constituting the crime of conspiracy.  The record reflects a full understanding of the direct consequences of his plea so that Smith's plea represents a voluntary and intelligent choice among the alternatives.  See North Carolina v. Alford, 400 U.S. 25, 31 (1970).


4
We have further examined the record in this case, including the transcripts of Smith's plea and sentencing, and conclude that no reversible error is apparent.


5
Accordingly, we grant counsel's motion to withdraw and affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.